BLUE, Judge.
I.S.M. challenges his adjudication of delinquency for obstructing or opposing a police officer without violence, contrary to section 843.02, Florida Statutes (1995). We agree with I.S.M.’s contention that the State failed to meet its burden of proving that the officer was performing a legal duty when obstructed by I.S.M. Accordingly, we reverse I.S.M.’s adjudication and remand with directions to the trial court to vacate the adjudication.
Reversed and remanded.
PATTERSON, A.C.J., and CASANUEVA, J., concur.